internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 6-plr-140854-01 date date legend distributing controlled business a business b shareholder shareholder location location state state date date dollar_figurea aa this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request is summarized below distributing conducts business a and is owned by shareholder and by shareholder shareholder is the president of distributing and shareholder is the vice-president of distributing shareholder and shareholder are brothers financial information has been submitted indicating that distributing had gross_income and operating_expenses representing the conduct of an active business during each of the past five years distributing has two manufacturing facilities one located at location and the other located at location the two facilities service two different marketing areas a major part of the location marketing area is in state while a majority of the location marketing area is in state the design manufacture and installation of aa products in those states are controlled by various governmental agencies their requirements often vary from state to state and sometimes from county to county within the states a dispute has arisen regarding the best way to operate business a shareholder wants to add a business b to distributing business b would manufacture components for the business a operation distributing currently has an agreement with an independent company to provide the products business b would produce distributing and shareholder do not desire to participate in business b because of the technical skills required in the production process and because of the additional liability associated with it in addition distributing does not choose to participate in the capital_investment required for business b’s plant and equipment distributing and shareholder desire to remain fully focused on business a shareholder desires to remain active in business a while adding business b to its operations to allow shareholder and shareholder to go their own ways and cause their corporations to conduct business a in the way each shareholder thinks best the following transaction occurred i on date distributing formed controlled as a wholly owned subsidiary distributing contributed dollar_figurea to controlled in exchange for of controlled stock the following transactions are proposed i on date distributing will transfer certain business a assets to controlled and retain the rest of the business a assets controlled will operate the plant at location while the distributing_corporation will operate at the plant location ii distributing will distribute all of the controlled stock to shareholder in exchange for of his distributing stock the distribution the taxpayer has made the following representations concerning the proposed transaction a the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to consummation of the transaction e the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following business purposes to allow the controlled_corporation to engage in a new line_of_business in addition to the active business being transferred which requires technical skills and capital_investment that the distributing_corporation does not want to make to facilitate compliance with regulatory agencies of two states in which the distributing_corporation and controlled_corporation market their products and to allow one owner to concentrate on one facility and its marketing area and the other to concentrate on the other facility and its marketing area the distribution of the stock or stock and securities of controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes f there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction g there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or to otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject j the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock m payments made in connection with all continuing transactions if any between the distributing and controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 e pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing_corporation or controlled_corporation or stock possessing or more of the total value of all classes of stock of either distributing_corporation or controlled_corporation p the distributing_corporation is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by the distributing or controlled_corporation to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing_corporation to controlled_corporation of the assets as described above in exchange for controlled_corporation stock and the assumption_of_liabilities followed by the distribution of controlled_corporation stock by distributing_corporation to shareholder in exchange for all of his stock in distributing_corporation will constitute a reorganization within the meaning of sec_368 distributing_corporation and controlled_corporation are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing_corporation upon the transfer of assets subject_to liabilities to controlled_corporation in exchange for controlled_corporation stock sec_357 and sec_361 no gain_or_loss will be recognized by controlled_corporation on the receipt of the assets from distributing_corporation in constructive exchange for shares of controlled_corporation stock sec_1032 the basis of the assets received by controlled_corporation will be the same as the basis of such assets in the hands of distributing_corporation immediately prior to the transaction sec_362 the holding_period of each distributing_corporation asset received by controlled_corporation will include the period during which that asset was held by distributing_corporation sec_1223 no gain_or_loss will be recognized by distributing_corporation upon the distribution of all of the controlled_corporation stock to shareholder in exchange for all of his stock in distributing_corporation as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder upon receipt of the controlled_corporation stock sec_355 the basis of the controlled_corporation stock in the hands of shareholder immediately_after_the_exchange will be the same as the basis of the distributing_corporation stock exchanged therefor sec_358 the holding_period of the controlled_corporation stock received by shareholder will include the holding_period of the distribution_corporation stock exchanged therefor provided that the distributing_corporation stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing_corporation and controlled_corporation will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers’ authorized representative sincerely yours associate chief_counsel corporate by steven j hankin senior technical reviewer branch corporate
